FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 2, 2019

                                      No. 04-19-00392-CV

                        SAUKKO AND ALL OTHER OCCUPANTS,
                                    Appellants

                                                v.

                                       Lois MORGADO,
                                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2019CV04005
                          Honorable John Longoria, Judge Presiding


                                         ORDER

        Appellants’ brief was due July 22, 2019. See TEX. R. APP. P. 38.6 (setting appellant’s
brief due date 30 days after the appellate record is filed). Neither an amended brief nor a motion
for extension of time has been filed.

        We therefore ORDER the appellants to file, on or before August 12, 2019, their
appellants’ brief and a written response reasonably explaining their failure to timely file the
brief. If appellants fail to file an amended brief and the written response by the date ordered, we
will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).



                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court